 



Exhibit 10.2
DATED 20 November 2007
MAD CATZ INTERACTIVE, INC
 
CONSIDERATION LOAN NOTE INSTRUMENT
constituting $14,500,000 7.5% Convertible
Unsecured Loan Notes 2010
 
(GRAPHIC) [a35897a3589701.gif]
Ref: RJK/7100540

 



--------------------------------------------------------------------------------



 



INDEX

         
1. PRELIMINARY
    1  
2. TITLE, AMOUNT AND STATUS
    1  
2.1 Title
    1  
2.2 Nominal and Maximum Amounts
    2  
2.3 Issue and Conditions
    2  
2.4 Status
    2  
2.5 Ranking
    2  
2.6 Consideration to Noteholders
    2  
3. CONDITIONS AND COVENANTS BY THE COMPANY
    2  
4. PRINCIPAL AND INTEREST
    2  
5. VARIATIONS
    2  
6. TRANSFER AND REGISTER
    3  
7. GENERAL
    3  
7.1 Provision of Copies
    3  
7.2 Enforcement
    3  
7.3 Law and Proceedings
    3  
8. THIRD PARTY RIGHTS
    3  
SCHEDULE 1
    4  
Clause 1 : Form of Loan Note Certificate and Conditions
    4  
SCHEDULE TO LOAN NOTE CERTIFICATE
    5  
Conditions
    5  
1. PRELIMINARY
    5  
1.1 Constitution by the Instrument
    5  
1.2 Definitions
    5  
1.3 Acquisition Agreement Definitions
    8  
1.4 Interpretation
    8  
2. AMOUNT, TERMS AND STATUS
    8  
2.1 Amount and Terms
    8  
2.2 Status
    8  
2.3 Public Offers and Quotations
    9  
3. PRINCIPAL AND INTEREST
    9  
3.1 Payment of Principal and Interest
    9  
3.2 Interest Accrual
    9  
3.3 Compounding of Interest
    9  
4. REPAYMENT
    10  
4.1 Repayment Dates and Circumstances
    10  
4.2 Surrender of Certificate(s) upon Redemption
    10  
4.3 Balance Certificate
    10  
4.4 Cancellation of Loan Notes upon Repayment
    10  
4.5 Purchase of Loan Notes
    10  

 



--------------------------------------------------------------------------------



 



         
5. REPAYMENT FOLLOWING SERIOUS EVENT
    10  
5.1 Serious Events
    10  
5.2 Notification
    12  
5.3 Immediate Repayment on Notice
    12  
5.4 Senior Lender Agreement
    12  
6. PAYMENTS
    12  
6.1 Manner of Payment
    12  
6.2 Payments to be on a Business Day
    12  
6.3 Currency
    12  
6.4 Recognition of Owner
    13  
6.5 Deductions and Withholdings
    13  
7. SET-OFF AGAINST ACQUISITION AGREEMENT CLAIMS
    13  
7.1 Relevant Proportion
    13  
7.2 Specific Set-Off and Cancellation
    13  
7.3 Interest
    14  
7.4 Dismissed Claim
    15  
7.5 Claims after the First Maturity Date
    15  
7.6 Set-Off Payment into Escrow
    15  
8. UNDERTAKINGS BY THE COMPANY
    16  
8.1 Undertakings
    16  
8.2 Continuance of Undertakings
    17  
9. CONVERSION RIGHTS
    17  
9.1 Notice of Conversion
    17  
9.2 Issue of Shares upon Conversion
    18  
9.3 Limit upon Share Issue
    19  
9.4 Variation of Capital
    19  
9.5 Share Issue Pre-Emption
    20  
9.6 Change of Control
    21  
10. CERTIFICATES
    22  
10.1 Form and Issue
    22  
10.2 The Conditions
    22  
10.3 Loss of Certificates
    22  
11. TRANSFERS OF LOAN NOTES
    23  
11.1 Restrictions on Transfer
    23  
11.2 Form of Transfers
    23  
11.3 Submission for Registration
    23  
11.4 Transfers by Personal Representatives
    24  
12. REGISTER OF LOAN NOTES
    24  
12.1 Maintenance of Register
    24  
12.2 Notification of Changes
    24  
12.3 Inspection
    24  
13. TITLE TO LOAN NOTES
    24  
13.1 Exclusive Recognition of Registered Holder
    24  
13.2 Death of Sole Registered Holder
    25  
13.3 Death of one of Joint Registered Holders
    25  
14. NOTEHOLDER’S REPRESENTATIVE
    25  
14.1 Appointment
    25  

 



--------------------------------------------------------------------------------



 



         
14.2 Absence of Noteholder’s Representative
    25  
15. NOTICES
    25  
16. LAW AND PROCEEDINGS
    26  

 



--------------------------------------------------------------------------------



 



THIS INSTRUMENT is made on 20 November 2007
BY mad catz interactive, inc a company incorporated and existing under the laws
of Canada with incorporation number 294869-9 having its registered office at
Brookfield Place 181 Bay Street Suite 2500 Toronto Ontario M5J 2T7 (“the
Company”)
WHEREAS

(A)   The Company is party to the Acquisition Agreement which provides for the
constitution and issue of the Loan Notes   (B)   Accordingly, by a resolution of
its Board passed on 9 November 2007 the Company has created $14,500,000 7.5%
Convertible Unsecured Loan Notes 2010 to be constituted as hereinafter provided
subject to and with the benefit of the schedules hereto, which form part of this
Instrument

NOW THIS INSTRUMENT WITNESSES that:

1.   PRELIMINARY       In this Instrument (including its recitals and
schedules):

     
“Conditions”
  means the conditions set out in the schedule to the form of loan note
certificate set out in Schedule 1 to this Instrument as the same may be amended,
varied or supplemented in accordance with the provisions of this Instrument and
such Conditions (and a reference to a Condition is to one of such conditions as
numbered in that reference);

    The provisions of Condition 1 shall have effect throughout this Instrument,
including its Schedules   2.   TITLE, AMOUNT AND STATUS   2.1   Title       The
Loan Notes shall be known as 7.5% Convertible Unsecured Loan Notes 2010 and
shall constitute a single series

1



--------------------------------------------------------------------------------



 



2.2   Nominal and Maximum Amounts       The nominal amount of each Loan Note is
multiples of $1,000 and the aggregate maximum principal nominal amount of the
Loan Notes is limited to FOURTEEN MILLION FIVE HUNDRED THOUSAND DOLLARS
($14,500,000)   2.3   Issue and Conditions       The Loan Notes shall be issued
in registered form to such persons, in such amounts and on such terms as to
consideration and otherwise as the Board from time to time (pursuant to the
provisions of the Acquisition Agreement) resolves and each outstanding Loan Note
shall be held upon and subject to the Conditions   2.4   Status       The Loan
Notes for the time being outstanding represent a direct unsecured obligation of
the Company for the payment when due of the principal and interest in respect of
them and for the due performance of all its obligations under or in relation to
them   2.5   Ranking       The Loan Notes for the time being outstanding shall
among themselves rank pari passu equally and rateably without discrimination or
preference as unsecured obligations of the Company and with all other unsecured
indebtedness of the Company except to the extent provided by law of general
application   2.6   Consideration to Noteholders       Each Noteholder agrees
and acknowledges that such Noteholder has received sufficient and adequate
consideration for the issuance of the Note and the terms and conditions thereof
  3.   CONDITIONS AND COVENANTS BY THE COMPANY       The Company covenants with
the Noteholders and each of them to comply with the terms of the Notes and to
observe and perform the Conditions, which shall be deemed to be incorporated in
this Instrument and shall be binding on the Company and the Noteholders and all
persons claiming through or under them respectively   4.   PRINCIPAL AND
INTEREST       The Company shall pay to Noteholders in accordance with the
Conditions principal and interest in respect of the Loan Notes respectively held
by them   5.   VARIATIONS       The Company may from time to time (by deed
expressed to be supplemental to this Instrument) amend any provisions of this
Instrument (including the Conditions) if the amendment is previously agreed in
writing by the Noteholders Representative or is fairly

2



--------------------------------------------------------------------------------



 



    considered, in the opinion of a merchant bank or stockbroker appointed for
the purpose by the Company, not to be materially prejudicial to the holders of
outstanding Loan Notes and to be of a formal, minor or technical nature or to be
necessary to correct a manifest error.

6.   TRANSFER AND REGISTER       Noteholders may transfer the Loan Notes from
time to time respectively held by them subject to and in accordance with
Condition 11 (but not otherwise) and the Company shall maintain a register of
Noteholders in accordance with Condition 12   7.   GENERAL   7.1   Provision of
Copies       A copy of this Instrument shall be supplied free of charge to any
Noteholder on receipt by the Company of his written request   7.2   Enforcement
      This Instrument shall enure for the benefit of every Noteholder, each of
whom (subject to the Conditions) may enforce the same in respect of his holding
of Loan Notes   7.3   Law and Proceedings       This Instrument, the Conditions,
the Schedules and the Loan Notes shall be governed by and construed in
accordance with English Law and the Company and all Noteholders hereby
irrevocably submit to the non-exclusive jurisdiction of the Courts of England  
8.   THIRD PARTY RIGHTS       Without prejudice to the rights of Noteholders,
each of whom shall be entitled to enforce this Instrument in respect of his
holding of Loan Notes, and of the Noteholder’s Representative, nothing in this
Instrument is intended to confer on any person any right to enforce any term of
this Instrument which that person would not have but for the Contracts (Rights
of Third Parties) Act 1999

IN WITNESS this Instrument has been executed and delivered as a Deed by the
Company on the date first above written

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
Clause 1 : Form of Loan Note Certificate and Conditions
Certificate No.          representing $      Nominal Amount of Loan Notes
MAD CATZ INTERACTIVE, INC
A company incorporated in Canada
corporate ID number 294869-9
(“the Company”)
ISSUE OF $14,500,000 7.5% CONVERTIBLE
UNSECURED LOAN NOTES 2010
(“the Loan Notes”)
Issued under the authority of the statutes and by-laws of the Company and
pursuant to a Resolution of the Board of Directors of the Company passed on
{               } 2007
THIS IS TO CERTIFY THAT                 of                 is the registered
holder of            US DOLLARS ($     ) nominal amount of the Loan Notes which
Loan Notes are constituted by an Instrument entered into by the Company on
{               } 2007 (“the Instrument”) and are issued with the benefit of and
subject to the provisions contained in the Instrument and the Conditions
endorsed on or attached to this certificate (“the Conditions”)
DATED                2007

     
DULY EXECUTED
by MAD CATZ INTERACTIVE, INC
acting by its authorised officer
  )
)
)

Name:
Status:

             
Notes:
    (1 )   The Company will not register any transfer of any Loan Notes unless
the Certificate or a suitable indemnity is produced relating to such Loan Notes.
The Certificate or a suitable indemnity must be surrendered before any transfer,
whether for the whole or any part of the Loan Notes represented hereby, can be
registered or a new certificate issued in exchange.
 
           
 
    (2 )   The Loan Notes are transferable in part in amounts of not less than
$1,000 nominal or as a whole, subject to the restrictions on transfer contained
in the Conditions.
 
           
 
    (3 )   The Loan Notes are not and will not be the subject of any listing,
permission to deal or registration on any investment exchange or with any other
authority.
 
           
 
    (4 )   The Loan Notes shall not be offered to the public for purchase.
 
           
 
    (5 )   The address of the Transfer Office is 7840 Mission Valley Road
Suite 101 San Diego 92108.
 
           
 
    (6 )   The Loan Notes are subject to set-off of any Provisional Claims and
any Substantiated Claims as provided in the Conditions and amounts of the Loan
Notes the subject of this Certificate may be cancelled to the extent necessary
to satisfy such Substantiated Claims.
 
           
 
    (7 )   Accelerated payment of the Loan Notes following the occurrence of a
Serious Event under the Conditions is restricted under the terms of the Senior
Lender Agreement (as those terms are defined in the Conditions)

4



--------------------------------------------------------------------------------



 



SCHEDULE TO LOAN NOTE CERTIFICATE
Conditions

1.   PRELIMINARY   1.1   Constitution by the Instrument       The Loan Notes the
subject of this certificate have been constituted by an Instrument executed as a
deed by Mad Catz Interactive, Inc dated in mid-November 2007 (“the Instrument”)
and a copy of the Instrument may be obtained from the Company free of charge
upon written request to it at its registered office   1.2   Definitions       In
the Instrument (including its recitals and schedules) and this Schedule:

     
“the Acquisition Agreement”
  means an agreement dated on or about 14 November 2007 and made between Guymont
Services SA (1) and the Company (2) providing for the sale to the Company of the
issued share capital of Winkler Atlantic Holdings Limited;
 
   
“Board”
  means the board of directors for the time being of the Company or a duly
appointed committee thereof;
 
   
“Business Day”
  means a day on which clearing banks are open for normal business in the City
of London or San Diego, California;
 
   
“Change of Control”
  means:
 
   
 
 
(i)     a merger or consolidation of the Company with or into another
corporation or any other entity or the exchange of substantially all of the
outstanding stock of the Company for shares of another entity or other property
in which, after any such transaction the prior shareholders of the Company own
less than fifty percent (50%) of the voting shares of the continuing or
surviving entity;
 
   
 
 
(ii)     the sale of all or substantially all of the assets of the Company;
 
   
 
 
(iii)    any “person” (as used in Section 13(d) and 14(d) of the Exchange Act)
becoming the “beneficial owner” (as defined in Rule 13(d)-3 under the Exchange
Act) directly or indirectly,

5



--------------------------------------------------------------------------------



 



     
 
 
of securities of the Company representing more than fifty percent (50%) of the
voting power of the Company’s then outstanding securities; or
 
   
 
 
(iv)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors, and any new director
(other than a director designated by a person who has entered into an agreement
with Company to effect a Change of Control) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;
 
   
“the Conditions”
  means the conditions set out in this Schedule as the same may be amended,
varied or supplemented in accordance with the provisions of the Instrument (and
a reference to a Condition is to one of such conditions as numbered in that
reference);
 
   
“Conversion Notice”
  means a notice of conversion given or deemed to be given pursuant to condition
9;
 
   
“the Conversion Rate”
  means the rate of one share of common stock in the capital of the Company for
every $1.4191 of principal, as such rate is adjusted pursuant to condition 9.4;
 
   
“Conversion Shares”
  means, as the context requires, shares of common stock in the capital of the
Company which at the relevant time have been or are to be issued pursuant to the
right of conversion conferred by condition 9;
 
   
“Dismissed Claim”
  has the meaning ascribed to it by clause 5.4.1 of the Acquisition Agreement;
 
   
“Dollar” and “$”
  means US Dollars, the lawful currency of the United States of America;

6



--------------------------------------------------------------------------------



 



     
“Emergency Credit Interest Rate”
  means the rate of eleven per cent (11%) per annum;
 
   
“First Maturity Date”
  means 31 October 2009;
 
   
“Instrument”
  means this instrument as amended from time to time;
 
   
“Interest Rate”
  means the rate of seven decimal point five per cent (7.5%) per annum;
 
   
“the Loan Notes”
  means, as appropriate to the context, the Loan Notes of the Company
constituted by the Instrument or the amount thereof for the time being issued
and outstanding or a specific proportion thereof, or any of the same;
 
   
“Material Adverse Effect”
  means any event, change, development or occurrence which specifically relates
to the Company that individually or in the aggregate has resulted in a material
adverse effect upon the business, results or operations, assets, liabilities or
financial condition of the Company taken as a whole;
 
   
“the Noteholder’s Representative”
  means such person as the Noteholders have appointed to and who at the relevant
time holds such position pursuant to condition 14;
 
   
“Noteholders”
  means the person or several persons whose names are from time to time entered
in the Register as the holder or holders of the Loan Notes;
 
   
“Provisional Claim”
  has the meaning ascribed to it by clause 5.4.1 of the Acquisition Agreement;
 
   
“Register”
  means the register of Noteholders kept for the time being by the Company in
accordance with condition 12;
 
   
“Second Maturity Date”
  means 31 October 2010;
 
   
“Senior Lender”
  means such financial institution or syndicate of financial institutions as at
the relevant time has loans outstanding to the Company secured by security over
its assets ranking ahead of any other security over its assets; the first Senior
Lender is Wachovia Capital Finance Corporation (Central);
 
   
“Senior Lender Agreement”
  means that certain Agreement by and between Guymont Services SA (1), the
Company (2) and Wachovia Capital Finance Corporation (Central) (3)

7



--------------------------------------------------------------------------------



 



     
 
  dated on or around the date of the Instrument, including any amendment or
modification thereto;
 
   
“Serious Event”
  means an event stated by condition 5.1 to be a serious event;
 
   
“Substantiated Claim”
  has the meaning ascribed to it by clause 5.4.1 of the Acquisition Agreement

1.3   Acquisition Agreement Definitions       Save as otherwise defined in the
Instrument or this Schedule, definitions contained in clause 1.1 of the
Acquisition Agreement (except the definition therein contained of “the Company”)
shall have effect in the Instrument and this Schedule unless otherwise stated  
1.4   Interpretation       In the Instrument (including its recitals and
schedules) and this Schedule:

  1.4.1   each gender includes each other gender, the plural the singular and
vice versa and “person” includes natural and legal persons and unincorporated
bodies;     1.4.2   the headings to clauses, conditions and paragraphs shall be
ignored in interpretation;     1.4.3   references to recitals, clauses,
sub-clauses and schedules are to the same in the Instrument unless otherwise
stated and references to Conditions are to the conditions set out in this
Schedule unless otherwise stated;     1.4.4   references in the Instrument or
this Schedule to documents (including the Instrument and this Schedule) or any
provision of the same shall be construed as a reference to that document or
provision as from time to time amended, supplemented, varied or replaced (in
whole or in part)

2.   AMOUNT, TERMS AND STATUS   2.1   Amount and Terms       The aggregate
maximum principal nominal amount of the Loan Notes is limited to $14,500,000
and, if resolved to be issued by the Board, will be issued in registrable form
in amounts or multiples of $1,000 nominal in accordance with the provisions of
the Instrument and the Acquisition Agreement, and each outstanding Loan Note
shall be held on and subject to the Conditions   2.2   Status       The
outstanding Loan Notes rank among themselves pari passu and equally and rateably
without discrimination or preference as an unsecured obligation of the Company
and shall form a single series

8



--------------------------------------------------------------------------------



 



2.3   Public Offers and Quotations       No public offer for subscription of the
Loan Notes shall be made and the Loan Notes shall not be capable of being dealt
in on any stock exchange or any other investment exchange in any jurisdiction;
accordingly no application shall be made to any such exchange for permission to
deal in or for an official or other quotation in respect of any of the Loan
Notes   3.   PRINCIPAL AND INTEREST   3.1   Payment of Principal and Interest  
    Subject to and in accordance with the Conditions the Company shall pay to
the Noteholders entitled to the same:

  3.1.1   the principal nominal amount of the Loan Notes or any part of the Loan
Notes as and when the same falls due for payment under the Conditions;     3.1.2
  upon any repayment or conversion of any amount of the Loan Notes, interest
accrued under the Conditions on the amount so repaid or converted up to and
including the actual date of payment or conversion

3.2   Interest Accrual       Subject to the Conditions, until the Loan Notes
have been fully repaid, cancelled or converted pursuant to the Conditions,
interest shall accrue from day to day (as well after as before judgment) on the
principal amount of Loan Notes outstanding from time to time as from their
respective dates of issue:

  3.2.1   for so long as no part of any principal monies or interest is overdue
for payment and no Serious Event has occurred which remains uncured — at a gross
rate equal to the Interest Rate;     3.2.2   for so long as any part of any
principal monies or interest is overdue for payment or any Serious Event has
occurred which remains uncured — at a gross rate equal to the Emergency Credit
Interest Rate Provided That if within thirty days from the due date for payment
of the principal monies or interest or the occurrence of the Serious Event the
principal monies or interest are paid or the Serious Event is cured (as the case
may be) the rate of interest payable during that period shall be the Interest
Rate payable pursuant to condition 3.2.1 and not the Emergency Credit Interest
Rate pursuant to this condition 3.2.2

3.3   Compounding of Interest       Interest accrued hereunder shall compound
quarterly at the applicable rate provided by condition 3.2

9



--------------------------------------------------------------------------------



 



4.   REPAYMENT   4.1   Repayment Dates and Circumstances       Subject to these
Conditions, the Loan Notes shall be redeemed as follows:

  4.1.1   Following Serious Event: The Company shall redeem the Loan Notes at
par by payment to the Noteholders if and as so required and permitted by
condition 5.3     4.1.2   First Maturity Date: Subject to any election to the
contrary pursuant to condition 7.2.2(c) and subject to the statement contained
in a Conversion Notice pursuant to condition 9.1.1, the Company shall repay at
par nine twenty-ninths of every Loan Note then outstanding on the First Maturity
Date     4.1.3   Second Maturity Date: Subject to any election to the contrary
pursuant to condition 7.2.2(c) and subject to the statement contained in a
Conversion Notice pursuant to condition 9.1.1 the Company shall repay at par
twenty twenty-ninths of every Loan Note then outstanding on the Second Maturity
Date

4.2   Surrender of Certificate(s) upon Redemption       On or before the date
upon which any Loan Notes are to be repaid, the Noteholder shall deliver to the
Company the certificate for the Loan Notes which are to be repaid (or in the
case of a lost certificate an indemnity in respect thereof in terms reasonably
required by the Company)   4.3   Balance Certificate       Upon repayment of
part only of any Loan Notes comprised in a certificate the Company shall issue
free of charge to the relevant Noteholder a fresh certificate for the balance of
such Loan Notes not so repaid   4.4   Cancellation of Loan Notes upon Repayment
      All Loan Notes fully repaid by the Company will be cancelled and will not
be available for reissue   4.5   Purchase of Loan Notes       The Company may at
any time or times purchase any Loan Notes by tender or by private treaty at any
price but any tender shall be available to all Noteholders on the like terms  
5.   REPAYMENT FOLLOWING SERIOUS EVENT   5.1   Serious Events       Each of the
following shall constitute a Serious Event:

  5.1.1   if the Company fails to make any payment in the manner herein provided
of any principal amount or interest due in respect of the Loan Notes within five
Business Days of its due date for payment; or

  5.1.2   if the Company makes default in the performance or observance of or
compliance with any of its obligations and/or undertakings contained in this
Instrument (other

10



--------------------------------------------------------------------------------



 



      than obligations relating to the payment of principal or interest) and
such default, if capable of remedy or cure, is not remedied or cured within
twenty Business Days after notice to the Company is given by any Noteholder; or
    5.1.3   if any indebtedness of the Company in the nature of borrowing, other
than under this Instrument, in excess of $1,000,000 is not paid when due (after
allowing for any applicable grace period) or is declared to be or otherwise
becomes due and payable prior to its specified maturity and is not paid; or    
5.1.4   if any indebtedness of the Company not in the nature of borrowing and
not to factory suppliers and in an aggregate sum in excess of $1,000,000 is not
paid within thirty days of falling due and is not the subject of any bona fide
dispute as to whether it is due and payable; or     5.1.5   if the Company takes
or consents to proceedings relating to itself under any applicable insolvency
laws (including for protection from creditors) or enters into any arrangement,
compromise or composition with its creditors generally; or     5.1.6   if the
Company stops or is unable generally to pay its debts as they come due; or    
5.1.7   if the Senior Lender takes any material step to enforce its security
over the Company or any of the assets of the Company; or     5.1.8   if any
encumbrancer takes any step to enforce its security over the Company or any of
the assets of the Company in respect of indebtedness greater than $1,000,000;  
  5.1.9   if the Company takes any corporate action or any steps are taken or
legal proceedings are started, in any jurisdiction, for the winding-up,
dissolution, liquidation or similar action unless (in the case only of a
petition or application to a court) such proceedings are discharged within
twenty Business Days of their commencement;     5.1.10   if any distress or
execution is levied or enforced upon or against the whole or any material part
of the property or undertaking of the Company and is not discharged within
fifteen Business Days of such levy or enforcement; or     5.1.11   if anything
analogous to or having a substantially similar effect to any of the events
specified in any of the foregoing provisions of this condition 5.1 occurs in any
applicable jurisdiction in relation to the Company; or     5.1.12   if any
licence, agreement, consent, permit, approval or authorisation (whether public
or private) which is requisite for the Company to carry on its business is
cancelled, revoked or otherwise terminated which substantially impairs the
Company’s ability to continue as a going concern; or     5.1.13   if any
litigation, arbitration or other proceedings before any court, commission,
tribunal, board, investigation, government body or other person are instituted

11



--------------------------------------------------------------------------------



 



      against the Company which results in a judgement of any court of competent
jurisdiction and substantially impairs the Company’s ability to continue as a
going concern; or

  5.1.14   if the shares of common stock in the capital of the Company cease to
be quoted, listed or traded on any stock exchange;     5.1.15   if any event
referred to in the preceding provisions of this clause 5.1 occurs in relation to
any direct or indirect material operating subsidiary of the Company; or    
5.1.16   if there occurs any Material Adverse Effect upon the Company or any of
its material direct or indirect operating subsidiaries which will or is likely
to cause the Company not to perform and observe its obligations under the
Instrument and the Conditions as they fall due.

5.2   Notification       The Company shall notify the Noteholders within five
Business Days of its becoming aware of any Serious Event   5.3   Immediate
Repayment on Notice       Subject to and only to the extent permitted by the
terms of the Senior Lender Agreement or any successor agreement between the
Senior Lender and the Noteholders, the Noteholders shall be entitled to require
repayment of all or any of the Loan Notes at any time during the continuance of
a Serious Event   5.4   Senior Lender Agreement       Each Noteholder
acknowledges that the right of Noteholders to require repayment of all or any of
the Loan Notes pursuant to condition 5.3 and their right to transfer any of the
Loan Notes is restricted by the terms of the Senior Lender Agreement and each
Noteholder agrees to be bound by such restriction   6.   PAYMENTS   6.1   Manner
of Payment       All principal monies and interest payable by the Company in
respect of the Loan Notes shall be paid in such manner as each Noteholder may
from time to time agree with the Company and subject to any such agreement shall
be paid by bank transfer to such bank account as the Noteholder (or any of joint
Noteholders) may from time to time direct in writing   6.2   Payments to be on a
Business Day       Any payment which but for this condition 6.2 would fall due
for payment on a day which is not a Business Day shall instead be due for
payment on the next following Business Day   6.3   Currency       All payments
hereunder shall be in Dollars

12



--------------------------------------------------------------------------------



 



6.4   Recognition of Owner       The Company shall recognise and treat each
Noteholder as alone entitled to receive and give effectual discharges for
principal and interest payable in respect of those Loan Notes In the case of
joint holders any of them may give an effective receipt and discharge for
principal and interest in respect of the Loan Notes registered in their joint
names The Company shall not be affected by notice of any trust whether express,
implied or constructive to which the Loan Notes or any part of the Loan Notes
may be subject or of any right, title or claim of any person other than the
Noteholder to such Loan Notes   6.5   Deductions and Withholdings       Subject
to condition 7, the Company shall make any payment of principal and interest
which falls due for payment by it in respect of the Loan Notes without any
deduction, withholding or set-off save those required by law or expressly
permitted by the Instrument or these Conditions and if it makes any deduction,
withholding or set-off from any such payment it shall deliver to the
Noteholders, within fourteen days after making the relevant payment, a
certificate as to the gross amount of such payment and the amount of tax or
other sum deducted, withheld or set-off   7.   SET-OFF AGAINST ACQUISITION
AGREEMENT CLAIMS   7.1   Relevant Proportion       In this condition 7:

     
“Relevant Amount”
  means the lower of the Relevant Proportion of $14,500,000 and the Relevant
Proportion of the Substantiated Claim or Provisional Claim to which the set-off
or cancellation under this Condition relates
 
   
“Relevant Proportion”
  means that proportion of the total $14,500,000 nominal amount of all the Loan
Notes constituted by the Instrument as is represented by the Loan Notes the
subject of the particular certificate

7.2   Specific Set-Off and Cancellation       Subject to conditions 7.5 and 7.6
but notwithstanding any other provision of the Instrument or these Conditions
the Company, in accordance with clause 5.4 of the Acquisition Agreement and by
notice to the Noteholder:

  7.2.1   if there arises a Provisional Claim — shall be entitled to set-off the
Relevant Amount in respect of such Claim against any principal of and accrued
unpaid interest on the Loan Notes held by a Noteholder and the amount so set
off, and interest accrued on such amount, shall not be due for payment unless
the relevant Provisional Claim becomes a Dismissed Claim and then not until the
later of the

13



--------------------------------------------------------------------------------



 



      date upon which the relevant Provisional Claim becomes a Dismissed Claim
in accordance with the Acquisition Agreement and the date upon which (but for
this condition 7.2) it would have fallen due for payment under this Instrument;

  7.2.2   if there arises a Substantiated Claim — upon becoming entitled to do
so under clause 5.4.7 of the Acquisition Agreement, shall be entitled to (and if
the Noteholder by notice to the Company so elects, the Company shall) cancel an
amount outstanding on the Loan Notes held by that Noteholder which equals the
Relevant Amount in respect of that Substantiated Claim and in that event:

  (a)   if and to the extent so cancelled the Company shall have no obligation
for payment of the amount cancelled or for interest thereon accrued from the
date upon which the Loan Note was issued;     (b)   such cancellation shall
satisfy a like amount of all obligations of the Warrantor in respect of the
Substantiated Claim to which the cancellation relates;     (c)   such
cancellation shall apply to the portion of the Loan Notes due for redemption on
the First Maturity Date or on the Second Maturity Date as partly one and partly
the other, as the Noteholder’s Representative by notice to the Company shall
elect and condition 4.1 shall have effect accordingly;     (d)   the Company
shall not be concerned with any arrangement between the relevant Noteholder and
the Warrantor for reimbursement of any amounts so cancelled or otherwise

    For the avoidance of doubt, the Noteholders agree to be bound by the
determination under the Acquisition Agreement of what constitutes a
Substantiated Claim, a Provisional Claim and/or a Dismissed Claim   7.3  
Interest       The following shall apply in respect of interest accruing on
amounts set off pursuant to condition 7.2:

  7.3.1   all interest accrued and due for payment pursuant to conditions 3.2
and 3.3 on the amount set-off shall be paid as it falls due into the escrow
account in accordance with condition 7.6     7.3.2   upon and to the extent of a
claim becoming a Substantiated Claim, the interest accrued and paid into the
escrow account shall be paid to the Company to the extent that it relates to the
amount that has become a Substantiated Claim;     7.3.3   upon and to the extent
of a claim becoming a Dismissed Claim, the interest accrued and paid into the
escrow account shall be paid to the Noteholders to the extent that it relates to
the amount that has become a Dismissed Claim;

14



--------------------------------------------------------------------------------



 



  7.3.4   all interest earned on amounts held in the escrow account shall be
paid to the Company and the Noteholders in proportion to the amounts
respectively released to them under conditions 7.3.2 and 7.3.3

7.4   Dismissed Claim       If a Provisional Claim becomes a Dismissed Claim
after the amount set-off in respect of it has, disregarding condition 7.2,
fallen due for payment to the Noteholder under the Conditions, the Company shall
pay the amount of principal and interest so set-off to the Noteholder within
five Business Days from the Provisional Claim becoming a Dismissed Claim   7.5  
Claims after the First Maturity Date       The Company shall not be entitled to
and shall not set-off any claim under the Acquisition Agreement of which notice
has not been given to the Warrantor and to the Vendor’s Representative in
accordance with the Acquisition Agreement on or before the First Maturity Date  
7.6   Set-Off Payment into Escrow       If (when or at some time after the
Company becomes entitled to exercise its right of set-off under condition 7.2)
any amount of principal or interest (disregarding condition 7.2) is or falls due
for payment upon the Loan Notes, the Noteholder’s Representative by written
notice to the Company may require that the following shall have effect and if
such a notice is given the following shall apply as a condition of the Company’s
entitlement to set-off under condition 7.2:

  7.6.1   such notice shall state the escrow agent nominated by the Noteholder’s
Representative and the bank at which the escrow account is to be held;     7.6.2
  promptly upon receipt of any such notice the Company shall nominate its escrow
agent and cause it to co-operate fully and promptly with the escrow agent
nominated by the Noteholder’s Representative in establishing the escrow account
with the bank specified in the notice given by the Noteholder’s Representative;
    7.6.3   if within ten Business Days the Company has not nominated its escrow
agent or if within fifteen Business Days the escrow account has not been
established (other than by reason of conduct of the Noteholder’s Representative
or its nominated escrow agent) the sole escrow agent shall be that nominated by
the Noteholder’s Representative;     7.6.4   the escrow account shall be with a
prime western bank in London England, the Channel Islands, Switzerland or New
York nominated by the Noteholder’s Representative;     7.6.5   as soon as the
escrow account has been set up and thereafter as sums from time to time become
due for payment upon the Loan Notes (disregarding the right of set-

15



--------------------------------------------------------------------------------



 



      off) the Company shall pay into the escrow account all sums as
(disregarding condition 7.2) are or fall due for payment and which the Company
is entitled to set-off pursuant to condition 7.2 until the relevant Provisional
Claim becomes a Substantiated Claim or a Dismissed Claim (whereupon they shall
be dealt with in accordance with the provisions of this condition 7); any
failure to do so within five Business Days of such payment falling due shall be
a Serious Event and the Company shall thereupon cease to be entitled to exercise
the set-off under condition 7.2

8.   UNDERTAKINGS BY THE COMPANY   8.1   Undertakings       The Company
undertakes with Noteholders that:

  8.1.1   it will at the same time as the same are dispatched to shareholders or
otherwise published, send to Noteholders copies of all notices, reports,
announcements and other communications dispatched by the Company to its
shareholders;     8.1.2   it will send to Noteholders financial statements
promptly following filing with the United States Securities and Exchange
Commission;     8.1.3   subject to condition 9.3 and 9.5, it will ensure that
for so long as the rights of conversion conferred by condition 9 remain
exercisable the Company holds all necessary consents, approvals and other
corporate actions to enable it to issue shares pursuant to the exercise of such
rights of conversion after taking into account all other subsisting rights to
require the Company to issue shares in its capital (whether conditional or
otherwise and whether constituted by option to subscribe, conversion rights or
otherwise);     8.1.4   it will pay reasonable out of pocket costs (on
production of relevant receipts and or invoices) following occurrence and during
the continuance of a Serious Event which remains uncured     8.1.5   except with
the consent of the Noteholder’s Representative (which will not be unreasonably
withheld or delayed) it will not issue any share in the capital of the Company
having in any respect any rights ranking in priority to shares of common stock
which are the subject of the conversion rights conferred by condition 9 or which
have been issued pursuant to exercise of those rights;     8.1.6   it will duly
observe and perform all its obligations under any agreement with the Senior
Lender which is in force at the relevant time and provides for or regulates the
borrowing of money by the Company and/or any of its subsidiaries;

16



--------------------------------------------------------------------------------



 



  8.1.7   it will not issue to any person for any form of consideration any
promissory note or obligation of similar kind which has any rights to payment
ranking in priority to the rights conferred by the Loan Notes;     8.1.8   it
will not without the prior written consent of the Noteholder’s Representative
grant to any person other than (a) its bankers as security for normal working
capital, (b) other lenders to secure funding provided for the purchase of
equipment or (c) licensors in the ordinary course of business any mortgage,
charge, lien, pledge, security or other encumbrance whatsoever over any of the
assets of the Company;     8.1.9   it will procure that no material operating
subsidiary of the Company does anything which if it were done by the Company
would be a breach of the foregoing undertakings of this condition 8.1

8.2   Continuance of Undertakings       The undertakings by the Company in this
condition 8 shall continue to have effect until the final repayment of all
principal and interest owing upon the Loan Notes;   9.   CONVERSION RIGHTS   9.1
  Notice of Conversion

  9.1.1   Subject to condition 9.3, any Noteholder by notice to the Company (a
“Conversion Notice”) may elect to convert all or part of the principal amount of
the Loan Notes specified in that notice into shares of common stock of the
Company at the Conversion Rate; if the Conversion Notice does not relate to all
the Loan Notes held by the Noteholder giving that Conversion Notice it shall
state whether the Loan Notes to be converted are those due for repayment on the
First Maturity Date or the Second Maturity Date and such statement shall have
effect for all purposes of the Conditions; the conversion rights attached to the
Loan Notes not specified in the Conversion Notice shall continue to be
exercisable until they expire under the Conditions     9.1.2   Any such notice
shall be irrevocable save as otherwise provided in conditions 9.2.5 and 9.6 and
save if there occurs anything which has a Material Adverse Effect on the Company
before the conversion is effected pursuant to condition 9.2     9.1.3   Any
Conversion Notice shall be accompanied by the certificate for the Loan Notes to
which the Conversion Notice relates     9.1.4   Subject to condition 9.3, no
Conversion Notice shall be effective if given after the Second Maturity Date
PROVIDED THAT if at the Second Maturity Date any amount of principal is withheld
by the Company or placed in escrow by reason of

17



--------------------------------------------------------------------------------



 



      set-off against a Provisional Claim, the conversion rights shall be
postponed and remain exercisable until the expiration of sixty days from the
date upon which such Provisional Claim becomes a Substantiated Claim or a
Dismissed Claim, as the case may be

9.2   Issue of Shares upon Conversion       Subject to condition 9.2.5

  9.2.1   within ten Business Days from its receipt or deemed receipt of a
Conversion Notice pursuant to conditions 9.1 (or, in the case of a conditional
notice given pursuant to condition 9.6, immediately upon the condition being
satisfied) the Company shall allot and issue to the Noteholder the number of
shares of common stock of the Company which results from application of the
Conversion Rate to the nominal amount of Loan Notes specified in the Conversion
Notice, to the nearest whole share, with fractional amounts of principal being
paid by the Company in cash to the Noteholder; the shares so allotted and issued
shall be duly authorised, validly issued, fully paid and non-assessible and
shall be issued in compliance with the by-laws and other constitutional
documents of the Company and in compliance with all applicable federal and state
securities laws;     9.2.2   within twenty Business Days from its receipt or
deemed receipt of a Conversion Notice pursuant to conditions 9.1 the Company
shall:

  (a)   cause its transfer agent to issue and send to the Noteholder a duly
executed certificate for the Conversion Shares issued pursuant to the conversion
together with a certificate for any balance of the Loan Notes included in a
certificate lodged with the Conversion Notice which are not then converted;    
(b)   pay to the Noteholder the interest accrued under the Conditions upon the
amount converted;

  9.2.3   as soon as practicable following issue of the Conversion Shares, the
Company shall cause the same to be admitted to the same listing, quotation or
trading as other shares of common stock of the Company on any stock exchange;  
  9.2.4   the Conversion Shares shall rank in all respects rateably with all
other shares of common stock in the capital of the Company save that they shall
not rank for any dividend declared or resolved upon prior to the date of the
relevant Conversion Notice;     9.2.5   no conversion of the Notes into common
stock of the Company will be effected until the Personal Information Form
referred to in the letter of the Toronto Stock Exchange dated October 29, 2007
issued in respect of this transaction (the “Initial PIF”), has been cleared by
the Toronto Stock Exchange. Thereafter, and subject

18



--------------------------------------------------------------------------------



 



      to clearance of the Initial PIF by the Toronto Stock Exchange, if at the
date of the Conversion Notice the shares of common stock of the Company are
quoted upon the Toronto Stock Exchange and it requires to approve a Personal
Information Form in respect of the Noteholder effecting conversion:

  (a)   conversion shall not be effected until that Personal Information Form
has been approved by the Toronto Stock Exchange;     (b)   in that respect, a
Personal Information Form may be submitted or have been submitted at any time
and once approved shall be deemed approved thereafter;     (c)   the Company and
the converting Noteholder shall act diligently and in good faith to procure the
giving of such approval as soon as practicable after its submission;     (d)  
if at the date of the Conversion Notice an approval required by this condition
9.2.5 has not been granted the converting Noteholder may withdraw his Conversion
Notice at any time before the approval is granted

9.3   Limit upon Share Issue

  9.3.1   Notwithstanding the foregoing, the Company shall not be obliged to
allot and issue shares to Noteholders if and to the extent that such issue would
cause the total amount of Conversion Shares issued to Noteholders at the time of
the relevant conversion to represent twenty per cent or more of the total issued
common stock of the Company immediately after such issue and under applicable
regulatory requirements the Company would need the approval of shareholders to
such issue;     9.3.2   If by reason of the preceding condition 9.3.1 any Loan
Notes the subject of a Conversion Notice are not converted the Conversion Notice
shall have effect in respect of all the Loan Notes subject to the same except
those not converted by reason of condition 9.3.1 and the right of conversion in
respect of the unconverted Loan Notes shall continue in effect and be
exercisable at any time prior to the repayment, redemption or cancellation of
such Loan Notes

9.4   Variation of Capital

  9.4.1   Upon the occurrence of any variation in the share capital of the
Company arising from a reduction of capital or sub-division or consolidation of
capital, or if the common stock of the Company is converted, exchanged or
reclassified or in any way substituted for (including without limitation
pursuant to an amalgamation arrangement or merger), or there occurs any issue of
shares by way of capitalisation of profits or reserves or by way of rights or
otherwise, or if there is declared and paid a stock dividend upon the common
stock of the Company —

19



--------------------------------------------------------------------------------



 



      then and in any such event the number of shares of common stock into which
Loan Notes may be converted and/or the Conversion Rate shall be adjusted in such
manner as the Company and the Noteholder’s Representative agree is fair and
reasonable so as to leave the Noteholders in no worse position by reason of the
variation than they were in prior to the variation taking effect;     9.4.2   If
the Company and the Noteholder’s Representative fail to agree as to whether any
adjustment, or what adjustment, is fair and reasonable the matter shall be
referred to such firm of chartered accountants as the Company and the
Noteholder’s Representative may agree or in default of agreement by an
independent firm of chartered accountants appointed on the application of either
of them by the President for the time being of the Institute of Chartered
Accountants in England and Wales Any such firm of chartered accountants shall
determine the matter in their sole discretion acting as experts not arbitrators
and their decision shall be final and binding on the Company and all Noteholders

9.5   Share Issue Pre-Emption

  9.5.1   In this condition 9.5:         “Noteholder Proportion” means that
proportion by nominal value of the Loan Note Entitlement which the Loan Notes
held by a particular Noteholder represent of all the Loan Notes in issue at the
date of the Pre-Emption Notice; and
“Loan Note Entitlement” means that proportion of all the shares proposed to be
allotted or issued as referred to in the Pre-Emption Notice which the number of
shares of common stock into which, at the date of the Pre-Emption Notice,
Noteholders would be entitled to convert the Loan Notes pursuant to this
condition 9 represent of all the shares of common stock of the Company then in
issue     9.5.2   The following shall apply if, at any time whilst any of the
conversion rights conferred by condition 9 remain exercisable, the Company
proposes to allot or issue for cash any shares of common stock or other shares
in the capital of the Company of any class or having any rights (other than
options to purchase shares of common stock pursuant to equity incentive plans
outstanding from time to time):

  (a)   the Company shall give and not withdraw a notice (“a Pre-emption
Notice”) to each Noteholder stating the number of shares proposed to be allotted
or issued, the subscription price, the class and rights of the
            shares and any other applicable terms of the proposed allotment or
issue; such Pre-emption Notice shall also state the date (being no earlier than
twenty Business Days after the date on which the Pre-emption Notice is given)

20



--------------------------------------------------------------------------------



 



      on or before which any election to take up any of the shares the subject
of the Pre-Emption Notice must be given to the Company;

  (b)   at any time on or before (but not after) the date stated in the
Pre-Emption Notice pursuant to the preceding paragraph (a) any Noteholder by
written notice to the Company may elect to take up all or any of his Noteholder
Proportion of the shares specified in the Pre-Emption Notice;     (c)   the
Pre-Emption Notice may specify a date (not being earlier than twenty Business
Days after the date on which the Pre-Emption Notice is given) on or before which
a Noteholder electing to take up all or any of his Noteholder Proportion of the
shares or securities proposed to be issued must deliver a form of subscription
and pay to the Company the subscription monies for the same and if a Noteholder
fails to deliver such subscription and pay such subscription monies within the
time so allowed (or longer time allowed by the Company) his election to take up
the shares shall lapse;     (d)   if a Noteholder elects to take up all or any
of the shares pursuant to condition 9.5.2(b) and complies with condition
9.5.2(c) the Company shall allot and issue those shares to the Noteholder
concurrently with the issuance of shares in the transaction requiring such
notice;     (e)   the Company shall not allot or issue for cash any shares on
any terms different to those which have been the subject of a Pre-Emption Notice
given in accordance with this condition 9.5 without giving to the Noteholders a
fresh Pre-Emption Notice on those revised terms in accordance with this
condition 9

9.6   Change of Control       In connection with any Change of Control:

  9.6.1   the Company shall promptly give notice of such event to the
Noteholders;     9.6.2   the Noteholders may then immediately exercise their
right of conversion pursuant to condition 9; any such exercise may, in the
option of the Noteholder, be either unconditional or conditional upon the
transaction taking place within the timescale stated in the Conversion Notice
and if such condition is not satisfied the Conversion Notice shall be of no
effect and conversion shall not be effected;     9.6.3   alternatively, if the
acquisition is in consideration or partly in consideration of the issue of
shares in the acquiring entity in exchange for shares in the capital of the
Company, the Noteholder may require the Company to do all things within its
power to cause the right of conversion conferred by this condition 9 to be
exercisable and have effect in respect of shares in the acquiring entity so as
to

21



--------------------------------------------------------------------------------



 



      give the Noteholder upon conversion (and subject to subsequent adjustment
pursuant to condition 9.4) such number of shares in the capital of the acquiring
entity as such Noteholder would have if it had exercised the right of conversion
conferred by condition 9.1 immediately prior to such acquisition and exchanged
the shares which it thereby acquired for shares in the capital of the acquiring
entity

10.   CERTIFICATES   10.1   Form and Issue       The certificates in respect of
the Loan Notes shall be executed as a deed of the Company in the form set out in
Schedule 1 to the Instrument Every Noteholder shall be entitled to receive
without payment of any fee one certificate in respect of his entitlement to Loan
Notes and a certificate in respect of any balance of Loan Notes held by him
arising from any partial payment or conversion or any permitted transfer of part
of his holding Joint holders of Loan Notes shall be entitled to receive only one
certificate in respect of their joint holding and that certificate shall be
delivered to the joint holder whose name is shown first in the Company’s
register of Noteholders; delivery of the certificate to such first-named holder
shall be sufficient delivery to all   10.2   The Conditions       Every
certificate shall have attached to it or endorsed on it a copy of the Conditions
The Company shall comply with the terms and provisions of the certificates
issued in respect of the Loan Notes and the Conditions, all of which are deemed
to be incorporated in the Instrument and shall be binding on the Company and the
holders of the Loan Notes and all persons claiming through or under them
respectively   10.3   Loss of Certificates       If any certificate issued in
respect of the Loan Notes shall be worn out or defaced, then on production of
the certificate to the Company it may cancel the same and at the relevant
Noteholder’s request shall issue a new certificate in lieu of that certificate
If any certificate is lost or destroyed then on evidence thereof to the
satisfaction of the Board or in default of evidence on such indemnity as the
Board may in their absolute discretion deem adequate being given, a new
certificate in lieu of that certificate shall be given to the person entitled to
such lost or damaged certificate An entry as to the issue of the new certificate
and indemnity (if any) shall be made in the Register forthwith

22



--------------------------------------------------------------------------------



 



11.   TRANSFERS OF LOAN NOTES   11.1   Restrictions on Transfer       Subject to
the remaining provisions of this condition 11 and subject to the Senior Lender
Agreement, any Noteholder may transfer all or any part of his holding in any of
the following circumstances but shall otherwise not be permitted to transfer all
or any part of the Loan Notes:

  11.1.1   any Loan Note for the time being held by the trustee of a trust may
be transferred to new trustees of that trust;     11.1.2   any Loan Notes for
the time being held by the trustees of a trust may be transferred to any
beneficiary of that trust in accordance with the terms of the trust;     11.1.3
  any Loan Notes may be transferred to any relative of the Noteholder or to any
trust the principal beneficiaries of which are relatives of the Noteholder; for
this purpose “relative” means spouse, parent, sibling, issue, nephew or niece;  
  11.1.4   upon the death of a Noteholder the Loan Notes then held by him may be
registered in the names of his personal representatives who may hold the same
under the terms of his will or intestacy and may transfer the same to any person
to whom the Noteholder, if alive, would have been permitted to transfer them
pursuant to this condition 11.1;     11.1.5   any Loan Notes may be transferred
to any person with the prior written consent of the Board (which may grant such
consent conditionally or unconditionally or withhold such consent, as it in good
faith considers appropriate in the best interests of the Company)

11.2   Form of Transfers       Any transfer of any part of a holding shall be in
an amount not less than $1,000 and any transfer of the whole or part of a
holding shall be effected by an instrument in writing in any usual or common
form or in any other form approved by the Board, save that no transfer may be
made to more than four joint holders Every such instrument of transfer shall be
signed by the transferor and the transferor shall be deemed to remain the owner
of such Loan Notes until the name of the transferee(s) is/are entered in the
Register in respect thereof, which entry the Company shall effect upon
production (if relevant) of the transfer   11.3   Submission for Registration  
    Every instrument of transfer must be left at the registered office of the
Company for registration accompanied by the certificate for the Loan Notes
transferred (or in the case of a lost certificate an indemnity in respect
thereof or such other evidence as the Board may reasonably require to procure
the title of the transferor or his right to transfer the Loan Notes) and the
Company shall then register such transfer and enter in the Register the

23



--------------------------------------------------------------------------------



 



    transferee as the holder of the Loan Notes transferred All instruments of
transfer which are registered shall be retained by the Company

11.4   Transfers by Personal Representatives       A transfer of Loan Notes by
the personal representatives of a Noteholder will be as valid as if they had
been a registered Noteholder at the time of the making of the transfer   12.  
REGISTER OF LOAN NOTES   12.1   Maintenance of Register       A register of the
Loan Notes shall be kept by the Company at such place and in such form as the
Board may determine and there shall be entered in such Register:

  12.1.1   the name and address of each of the holders for the time being of the
Loan Notes;     12.1.2   the nominal amount of the Loan Notes held by every
registered holder;     12.1.3   the date on which the name of every such
registered holder is entered in respect of the Loan Notes standing in his name;
    12.1.4   the serial number of each Certificate issued in respect of the Loan
Notes and the date of the issue of each of the Certificates; and     12.1.5  
particulars of repayment, transfer and other changes of ownership of the Loan
Notes

12.2   Notification of Changes       Any change of name or address on the part
of any Noteholder shall be notified to the Company and the Register shall
forthwith be altered accordingly   12.3   Inspection       The Company shall
upon request by any Noteholder inform him of the location and arrangements for
inspection of the Register and the Noteholders or any of them and any person
authorised in writing by any of them may at all reasonable times during office
hours inspect the Register and take copies of and extracts from the Register or
any part thereof at his or their own expense   13.   TITLE TO LOAN NOTES   13.1
  Exclusive Recognition of Registered Holder       The Company will recognise
the registered holder of any Loan Notes as the sole and absolute owner of those
Loan Notes and will not be bound to take notice of or to see to the execution of
any trust whether express, implied or constructive to which any Loan Notes may
be subject The receipt of the registered holder or of any one of joint
registered holders for the interest on or for the moneys payable upon the
redemption or repayment of the Loan Notes shall be a good and valid discharge to
the Company notwithstanding any notice it may have, whether express or
otherwise, of the right, title, interest or claim of any

24



--------------------------------------------------------------------------------



 



    other person to or in the Loan Notes, interest or monies Except as provided
by any statutory provision or as required by an order of a court of competent
jurisdiction, no notice of any trust whether express, implied or constructive
shall be entered on the Register in respect of any Loan Notes

13.2   Death of Sole Registered Holder       The executors or administrators of
a deceased holder of Loan Notes (not being one of several joint holders) shall
be the only persons recognised by the Company as having title to or interest in
such Loan Notes and such personal representatives may be registered as holders
of the Loan Note Provided that such personal representatives shall supply to the
Board such evidence as it reasonably requests as evidence of their valid
appointment   13.3   Death of one of Joint Registered Holders       In case of
the death of any of joint holders of Loan Notes the survivors or survivor will
be the only persons or person recognised by the Company as having title to or
interest in such Loan Notes   14.   NOTEHOLDER’S REPRESENTATIVE   14.1  
Appointment       The holder or holders of a majority in nominal value of the
Loan Notes may from time to time by written notice to the Company appoint any
person who is a Noteholder or to whom Loan Notes may be transferred in
compliance with condition 11.1 to be the Noteholder’s Representative and by
similar notice may remove any person previously so appointed and may appoint any
other person so qualified to act under this condition and the person who is for
the time being holding such appointment in compliance with this condition shall
be the Noteholder’s Representative for all purposes of the Instrument and the
Conditions   14.2   Absence of Noteholder’s Representative       If at any time
there is no Noteholder’s Representative appointed pursuant to condition 14.1,
the Noteholder’s Representative shall be the holder or holders of a majority in
nominal value of the Loan Notes (or if the Loan Notes are for the time being
registered in the joint names of more than one person, the holder whose name
appears first in the register of Loan Notes)   15.   NOTICES       Any notice or
other communication hereunder shall be in writing in the English language and
(without prejudice to service in any other manner) shall be validly served:

  15.1.1   if handed personally to the addressee or to an officer of the
addressee (in which case it shall be deemed served at the time that it is so
handed to him); or

25



--------------------------------------------------------------------------------



 



  15.1.2   if delivered to an authorised address of the addressee (in which case
it shall be deemed served at the time that it is so delivered unless such
delivery is not on a Working Day or is after 5.00pm local time in which case it
shall be deemed served at 9.00am local time on the following Working Day); or  
  15.1.3   if sent by facsimile transmission to an authorised address of the
addressee — in which case it shall be deemed to be given on the day when it is
transmitted and confirmation received of a successful transmission unless this
is not a Working Day or is after 5.00pm local time for the addressee, in which
event it shall be deemed served at 9.00am local time on the next following
Working Day Provided That any notice given by facsimile transmission shall be
confirmed in writing by notice delivered in accordance with conditions 15.1.1 or
15.1.2 and given within ten Business Days of the date of transmission (but so
that, if so confirmed, the notice shall be deemed given at the time of such
transmission) and any notice not so confirmed shall be of no effect

    and the authorised addresses for the parties are as set out below provided
that any party may by notice hereunder to each other party change its authorised
address for service of notices and such new address shall be substituted for
that previously applicable as from the date such notice of change is given

      For the Company:

  •   7480 Mission Valley Road, Suite 101     •   San Diego, California     •  
Facsimile Number 619 683 9839 and 619 683 2813     •   Marked for the attention
of: Chief Executive Officer

      For each Noteholder: his address and communication details last notified
by him to the Company for the purpose of the service of notices in respect of
Loan Notes

16.   LAW AND PROCEEDINGS       These Conditions shall be governed by and
construed in accordance with English Law and the Company and all Noteholders
hereby irrevocably submit to the non-exclusive jurisdiction of the Courts of
England

26



--------------------------------------------------------------------------------



 



         
DULY EXECUTED by
    )  
MAD CATZ INTERACTIVE, INC
    )  
acting by its authorised officer
    )  

/s/ Stewart Halpern
Name: Stewart Halpern
Status: Chief Financial Officer

27